Citation Nr: 1141665	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, denied service connection for PTSD.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  There is no evidence of any psychiatric diagnosis other than PTSD.  Accordingly, the Board is adjudicating the issue on appeal as PTSD. 


FINDINGS OF FACT

1.  The Veteran served in the Air Force in Vietnam as an air policeman.

2.  The Veteran reports a stressor of fearing for his life during apprehension and detention of a Vietnamese suspect during service.  

3.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any psychiatric disability during service.  

3.  VA mental health treatment records indicate that the Veteran has a current diagnosis of PTSD.

4.  A medical opinion expressed by the Veteran's treating VA psychiatrist indicates that the stressor of fearing for his life during apprehension and detention of a Vietnamese suspect during service is adequate to support the Veteran's diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended.  They now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3)(2011). 

The Veteran claims service connection for PTSD.  VA outpatient mental health treatment records dated from 2009 to the present reveal that the Veteran has a diagnosis of PTSD.  The evidence of record establishes that the Veteran served in the Air Force in Vietnam.  His military specialty was as an air policeman. 

The Veteran has indicated a variety of alleged stressors.  The Board is only concerned with one.  Specifically, the Veteran claims that he feared for his life during an incident which required the apprehension and detention of a Vietnamese suspect.  The Veteran has provided an in-depth account of an incident involving the apprehension of a suspected Vietnamese saboteur who was also a uniformed Vietnamese military policeman.  The incident involved a stand-off between the Veteran and several armed Vietnamese with the Veteran fearing for his life until U.S. Air Force security reinforcements arrived on scene.  

The RO has continued to deny the Veteran's claim because this non-combat stressor could not be verified.  The evidence of record including service personnel records confirm that the Veteran served as an air policeman providing base security in Vietnam.  His account of fearing for his life during such an incident appears consistent with nature of his duties during service.  There is no clear and convincing evidence to the contrary that the claimed stressor did not occur.  Accordingly, the nature of the Veteran's stressor is contemplated under 38 C.F.R. § 3.304(f)(3)(2011)

In December 2009, the Veteran's treating VA psychiatrist submitted a letter which confirmed the Veteran's diagnosis of PTSD.  The psychiatrist specifically stated that the Veteran's experience of apprehending the Vietnamese suspect, as indicated above, was adequate to support a diagnosis of PTSD.  

The Veteran has a current diagnosis of PTSD.  A VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor.  There is no clear and convincing evidence to the contrary, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  His lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3)(2011).  Accordingly, service connection for a PTSD is warranted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


